DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2014/0345310 to Tamaki et al. (Tamaki hereinafter) in view of CN 207945356 U to Feng et al. (Feng, copy and machine translation provided herewith).
Regarding claim 1, Tamaki teaches a climate control system (301) comprising a compressor (1), a suction line (40), a discharge line (30), and a pressure equalization valve (18), or PEV, fluidly coupled to the inlet and outlet and including a PEV line (30a).  Tamaki does not teach a vibration damping clip engaged with the suction, discharge and PEV lines.  Feng teaches a pipe clamp generally, particularly including a three pipe clamp (3). Feng further teaches that this assembly damps vibration and rigidly holds the pipes (see e.g. page 2 of translation).  Therefore, it would have been obvious to one of ordinary skill in the art to provide a clamp such as that taught by Feng to the climate control system of Tamaki in order to rigidly hold and damp vibrations within the various fluid lines thereof.
Regarding claim 2, Feng teaches two single-piece monolithic bodies (3) as part of the vibration damping clip.  The examiner notes that the recitation here is open-ended, and therefore includes scope of further elements beyond the monolithic body.
Regarding claim 3, Feng teaches three receptacles with radially extending openings.  In the combination with Tamaki these receptacles would be used for the claimed lines.
Regarding claim 4, Feng teaches passage through a single plane perpendicular to all attached lines (see Fig. 1).
Regarding claim 5, Feng teaches that the receptacles are aligned along a horizontal direction, i.e. not aligned in a vertical direction parallel to the single plane.
Regarding claim 6, Feng teaches a frame with first and second frame members (4) extending as claimed.
Regarding claim 7, Feng teaches that the receptacles, being parallel, all face the same direction.
Regarding claim 8, Tamaki teaches a unit of a climate control system (301) comprising a compressor (1), a suction line (40), a discharge line (30), and a pressure equalization valve (18), or PEV, fluidly coupled to the inlet and outlet and including a PEV line (30a).  This unit is suitable for outdoor use (paragraph 55).  Tamaki does not teach a vibration damping clip engaged with the suction, discharge and PEV lines.  Feng teaches a pipe clamp generally, particularly including a three pipe clamp (3). Feng further teaches that this assembly damps vibration and rigidly holds the pipes (see e.g. page 2 of translation).  Therefore, it would have been obvious to one of ordinary skill in the art to provide a clamp such as that taught by Feng to the climate control system of Tamaki in order to rigidly hold and damp vibrations within the various fluid lines thereof.
Regarding claim 9, Feng teaches three receptacles with radially extending openings and parallel central axes.  In the combination with Tamaki these receptacles would be used for the claimed lines.
Regarding claim 10, Feng teaches that the receptacles, being parallel, all face the same direction.
Regarding claim 11, Feng teaches passage through a single plane perpendicular to all attached lines (see Fig. 1).
Regarding claim 12, Feng teaches a frame with first and second frame members (4) extending as claimed.
Regarding claim 13, Feng teaches that the frame members (4) extend along the single plane.
Regarding claim 14, Feng teaches a single-piece monolithic body (3) as part of the vibration damping clip.  The examiner notes that the recitation here is open-ended, and therefore does not require that each recited element be included within the claimed monolithic body.
Regarding claim 15, Feng teaches that the receptacles are aligned along a horizontal direction, i.e. not aligned in a vertical direction parallel to the single plane.
Regarding claim 16, while Feng teaches that the central axis of the third receptacle is in line with those of the first and second receptacles, the examiner notes that it has been held that mere rearrangement of parts has been held to be non-obvious (MPEP 2144.04 VI. C.).  In this case, the axis alignment of Feng is immaterial to its operation, as long as the three receptacles engage their respective pipes simultaneously.  Accordingly the examiner holds that it would have been obvious as the mere rearrangement of parts to provide a clip with non-aligned axes.
Regarding claim 17, Tamaki teaches a climate control system (301) comprising a compressor (1), a suction line (40), a discharge line (30), and a pressure equalization valve (18), or PEV, fluidly coupled to the inlet and outlet and including a PEV line (30a).  Tamaki does not teach a vibration damping clip engaged with the suction, discharge and PEV lines.  Feng teaches a pipe clamp generally, particularly including a three pipe clamp (3). Feng further teaches that this assembly damps vibration and rigidly holds the pipes (see e.g. page 2 of translation).  Therefore, it would have been obvious to one of ordinary skill in the art to provide a clamp such as that taught by Feng to the climate control system of Tamaki in order to rigidly hold and damp vibrations within the various fluid lines thereof.  Furthermore, Feng teaches three receptacles with radially extending openings and parallel central axes and comprising a monolithic body (3).  In the combination with Tamaki these receptacles would be used for the claimed lines.
Regarding claim 18, Feng teaches a frame with first and second frame members (4) extending as claimed.
Regarding claim 19, Feng teaches open cylindrical receptacles (formed within 3).
Regarding claim 20, Feng teaches a frame with first (4) and second (2) frame members extending as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        13 August 2022